Citation Nr: 1224821	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  06-28 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals of a vallecular growth on the right side of the throat with tonsillectomy and right styloidectomy (right throat disability), with associated incomplete paralysis of the twelfth cranial nerve. 

2.  Entitlement to service connection for right shoulder degenerative joint disease, to include as secondary to a service-connected left shoulder disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran had verified active duty from January 1971 to January 1973 and from January 1976 to January 1980, and active duty for training from July 1, 1975 to July 11, 1975. 

This case came before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision in which the RO, in pertinent part, denied an increase in a 10 percent rating for the Veteran's service-connected right throat disability and also denied entitlement to service connection for a right shoulder condition.

In July 2009, the Veteran testified during a Travel Board hearing before the undersigned; a copy of the transcript is associated with the record. 

In a January 2010 decision, the Board denied an increase in a 10 percent rating for the Veteran's right throat disability, denied an increase in a 20 percent rating for a left shoulder disability, denied service connection for neuropathy of the bilateral upper extremities, and remanded the issue of service connection for a right shoulder disability to the Appeals Management Center (AMC) for additional development.  

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a November 2010 Order, the Court granted the parties' Joint Motion for Partial Remand (joint motion), vacated that part of the Board's January 2010 decision which denied an increase in a 10 percent rating for the Veteran's right throat disability, and remanded this issue for compliance with the joint motion.  The Court dismissed the appeals as to the issues of service connection for neuropathy of the bilateral upper extremities and for a rating in excess of 20 percent for a left shoulder disability.  The Board, in turn, remanded the issue of entitlement to an increase in a 10 percent rating for the Veteran's right throat disability to the RO for additional development in compliance with the Court's Order.  

In a May 2012 rating decision the AMC granted service connection and a noncompensable rating for paralysis of the 12th (hypoglossal) cranial nerve, associated with the service-connected throat disability, effective March 21, 2002.  The case was subsequently returned to the Board.

While the Veteran's appeal was pending at the Court, the AMC conducted additional development regarding the Board-remanded issue of service connection for a right shoulder disability and issued a supplemental statement of the case in March 2011.  This issue is once again before the Board.  Unfortunately, additional development is required as to this issue.  The issue of service connection for a right shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The most probative evidence does not show that residuals of vallecular growth, right side of throat, with tonsillectomy and right styloidectomy are manifested by hoarseness with thickening or nodules of cords, polyps, submucous infiltration, or pre-malignant changes on biopsy. 

2.  With resolution of reasonable doubt, the overall disability picture more nearly approximates moderate incomplete paralysis of the twelfth cranial nerve. 






CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 10 percent for residuals of vallecular growth, right side of throat, with tonsillectomy and right styloidectomy are not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.20, 4.97, Diagnostic Code 6516 (2011). 

2.  The criteria for an evaluation of 10 percent, but not more, for paralysis of the twelfth (hypoglossal) cranial nerve, associated with the service-connected throat disability, have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8212 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The RO provided the appellant pre-adjudication notice by a letter dated in April 2005 with respect to the claim for an increased rating for vallecular growth, right side of throat, advising him of the evidence needed to substantiate his claim.  This letter also provided information regarding the evidence VA would obtain and of the evidence the Veteran was responsible for providing.  In March 2006, the Veteran was provided information regarding how VA assigns disability ratings and effective dates.  In May 2008, the RO sent additional information regarding the assignment of disability ratings and specifically set forth applicable rating criteria.  The claim was most recently readjudicated in a June 2012 supplemental statement of the case.  As the pleading party, the Veteran, not VA, has the evidentiary burden of proof for showing there is a VCAA notice error in timing or content and, moreover, that it is unduly prejudicial, meaning outcome determinative of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Thus, absent this pleading or showing, the duty to notify has been satisfied.

VA also has fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of this claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Neither he nor his representative has indicated that any additional records exist that are pertinent to this claim and, therefore, would need to be obtained before deciding this appeal.  The claims file contains the Veteran's service treatment records (STRs), VA medical records, and private neurology records.  He was afforded multiple VA compensation examinations to assess and then reassess the severity of his throat disability in relation to the applicable rating criteria.  See Caffrey v. Brown, 6 Vet. App. 377 (1994).  He was provided VA examinations pertaining to the throat in April 2005, August 2008 (with clarification in October 2008), June 2011 and May 2012.  The most recent examinations comply with the Board's May 2011 remand directives in terms of providing the information needed to make this critical determination as to the severity of the disability, such that additional examination and opinion are not needed.  38 C.F.R. §§ 3.327, 4.2.  See also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) and D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (discussing situations when there is "substantial," though "exact," compliance with a remand directive).  The mere passage of time since the most recent examinations does not obligate VA to schedule another examination, especially when, as here, there is already sufficient evidence in the file to decide the claim.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  

Accordingly, the Board concludes that VA has satisfied its duties to notify and assist the Veteran with this claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159.



II.  Analysis

The Veteran contends that his service-connected throat disability is more disabling than currently evaluated.  In statements dated in February 2005 and January 2006, the Veteran reported speech problems such as slurring.  He indicated that it was getting harder for him to talk so that he can be understood.  At the July 2009 Board hearing, the Veteran testified that his twelfth cranial hypoglossal nerve was cut and that he has difficulties speaking.  He reported that after talking for a while he gets spasms on the right side of the neck.  He also indicated that due to his speech issues, he gets accused of drinking on the job. 

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by him or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. (1991).  The current level of disability, however, is of primary concern in a claim for an increased rating; the more recent evidence is generally the most relevant in such a claim, as it provides the most accurate picture of the current severity of the disability. Francisco v. Brown, 7 Vet. App. 55 (1994). 

That being said, given unintended delays during the appellate process, VA's determination of the current severity of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period that the increased-rating claim has been pending.  And in those instances, it is necessary to "stage" the rating to compensate the Veteran for this variance.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If there is a question as to which of two evaluations is to be assigned, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

STRs reflect that the Veteran was treated for pharyngitis and dysphagia, and underwent a right-sided styloidectomy and tonsillectomy.  It was noted that he had an elongated styloid process.

On VA examination in May 1982, a skull X-ray study showed that the left styloid process was considerably longer than usual, and the tip of the right styloid process had been surgically removed.

In July 1982, the RO granted service connection for residuals of a vallecular growth, right side of throat, with tonsillectomy and right styloidectomy, and assigned a 0 percent evaluation effective April 2, 1982.  In a February 2003 rating decision, the evaluation was increased to 10 percent effective March 21, 2002.  The Veteran disagreed with the evaluation and a SOC was furnished in June 2004.  The Veteran did not perfect an appeal. 

In February 2005, the Veteran submitted the current claim for increase.  A September 2005 rating decision continued the 10 percent evaluation for this disability, and the Veteran perfected an appeal of this issue.  

In the Joint Motion for Partial Remand, the parties found that the Board should consider whether the Veteran is entitled to separate disability ratings for his throat condition.  And recently, in a May 2012 rating decision issued after the Board's May 2011 remand, the AMC granted service connection and a separate noncompensable rating for paralysis of the 12th (hypoglossal) cranial nerve, retroactively effective from March 21, 2002.  

Thus, the Veteran now has separate ratings for his service-connected throat disability.  Throughout the pendency of this appeal, the RO has rated the Veteran's service-connected vallecular growth, right side of throat, with tonsillectomy and right styloidectomy as 10 percent disabling under Diagnostic Code 6516, and rated his paralysis of the 12th (hypoglossal) cranial nerve as 0 percent disabling under Diagnostic Code 8212.

The RO has evaluated the Veteran's throat disability as analogous to chronic laryngitis under Diagnostic Code 6516.  When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20. 

Chronic laryngitis is evaluated as follows:  a 10 percent rating is assigned for hoarseness, with inflammation of cords or mucous membrane; and a 30 percent rating is assigned for hoarseness, with thickening or nodules of cords, polyps, submucous infiltration, or pre-malignant changes on biopsy.  38 C.F.R. § 4.97, Diagnostic Code 6516. 

Diagnostic Code 8212 provides as follows regarding the twelfth (hypoglossal) cranial nerve:  incomplete paralysis that is moderate (10 percent); incomplete paralysis that is severe (30 percent); and complete paralysis (50 percent).  A note following indicates that this is dependent upon loss of motor function of the tongue.  38 C.F.R. § 4.124a, Diagnostic Code 8212. 

The words "moderate" and "severe" are not defined in the rating schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6 (2011). 

The Board's choice of Diagnostic Code should be upheld if supported by explanation and evidence.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993).  However, any change in Diagnostic Code must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

A March 2002 private neurology examination by B.R.A., MD, reflects that the Veteran's speech was fluent without dysarthria or aphasia, and the cranial nerves were normal.

A February 2003 VA examination of the nose, sinus, larynx and pharynx reflects that the Veteran previously underwent a tonsillectomy surgery; no external scar was visible because the surgery was done intraorally.  The Veteran reported slurred speech and occasional difficulty swallowing solids.  On examination, the Veteran had slurred speech.  The diagnosis was status post resection of right-sided neck mass with concurrent right tonsillectomy, moderate residual.

A March 2004 VA physician's note from the primary care clinic reflects that the Veteran complained of dysphagia/dysarthria when he was fatigued, since the 1970s when he had "hyoidectomy for a long hyoid bone."  On examination, his voice was normal and the tongue was midline.  The doctor indicated that a pharynx examination was normal at this time.  The diagnosis was chronic dysphagia/dysarthria, since hyoidectomy in the 1970s.  A May 2004 VA physician's note by the same doctor reflects that the Veteran presented with multiple complaints.  On neurological examination, cranial nerves two to twelve were intact, and speech was normal.  The doctor indicated the same diagnosis as in March 2004 and in several subsequent VA outpatient treatment records:  chronic dysphagia/dysarthria, since hyoidectomy in 1970s.

VA neurology consult dated in June 2004 indicates that the Veteran complained of intermittent slurred speech, and deviation of his tongue to the right.  On cranial nerve examination, there was tongue deviation to the right when it was extended.  The examiner suspected that that this was due to a chronic right hypoglossal nerve dysfunction. 

The Veteran underwent a VA ear, nose, and throat (ENT) consultation in April 2005.  The Veteran reported his speech was becoming more difficult and as a result, he had been accused of having a stroke or being intoxicated.  The examiner indicated that the head and neck examination was normal, except for the absence of the tonsil on the right and a problem with the hypoglossal nerve on the right side.  He noted that when the tongue was stuck out, it had the appearance of going to the left side.  He further noted that theoretically, when the hypoglossal nerve is injured the tongue protrudes to the same side since it is pushed by the opposite hypoglossal nerve.  Indirect laryngoscopy was normal, as was the nasopharynx.  The examiner stated that there were no other neurological findings.  Assessment was "[s]peech problem, secondary to hypoglossal nerve injury, back 25 years ago, must rule out other neurological problems."  The examiner felt the Veteran should have a current MRI, neurological examination, and be seen by a speech pathologist. 

VA examination, also dated in April 2005, documented the Veteran's reports that his speech was getting worse and worse.  The examiner noted a history of alcoholism and peripheral neuropathy and opined that some of this may be related to that.  The examiner noted that a complete head and neck examination was normal except for the obvious problem with the hypoglossal nerve.  The examiner referred to the ENT consult, and noted that the tonsil was absent on the right and this was the usual story of working on Eagle syndrome, but injury to the hypoglossal nerve was an unusual complication.  

The Veteran underwent a brain MRI in May 2005.  Impression was "[e]xtensive microvascular ischemic changes in white matter tracks parietal lobes and midbrain."   Following the MRI, the April 2005 VA examiner completed an addendum, indicating that the ischemia noted may well account for the symptoms. 

The Veteran underwent an initial speech pathology consult in May 2006.  On the Speech-Language Pathology Functional Communication Measures for Adults, the Veteran received a 6 (on a scale from 1 to 7 for nonfunctional to normal) for voice, swallow, and motor speech.  A "6" equates to "functional despite noticeable impairment".  On inspection of the oral cavity, tongue protrusion curved with the tip going to the left and body of tongue pulling right.  Range of motion was good and control looked functional.  Speech was intelligible but movement of articulators was reduced.  It was noted that the Veteran wants his speech fixed but cut short treatment trials and exercises.  Clinical impression was "mild dsyarthria and quiet voice; swallowing problems managed with compensations."  A note dated in July 2006 indicates the Veteran was discharged from speech pathology because he never returned to treatment and did not respond to messages or attempts to reschedule. 

The Veteran underwent a VA examination in August 2008.  This was conducted by Dr. L.R., the same physician who conducted the previous examination.  He reviewed the claims file and noted that the Veteran continued to have the same findings of the tongue which is supplied by the hypoglossal nerve and there was a confirmed injury.  The recent lab work showed a cholesterol level of 420 and a triglyceride of 1497.  The examiner noted that a normal cholesterol level is less than 200, and a normal triglyceride level is less than 150.  He stated: 

My diagnosis remains the same; however, after seeing these lab results I am not surprised that he would be developing various neuropathies and difficulty with swallowing and speech.  With these lab results he will definitely be having increased microvascular disease to the entire neurological system. 

The RO subsequently requested additional information regarding any developing neuropathies.  A review of the records was conducted in October 2008 by Dr. G.S., who noted that clarification was needed in response to the comment made by the VA ENT examiner regarding neuropathies.  Dr. G.S. stated that in his comment, the prior VA examiner was referring to other co-morbid conditions including alcohol-induced diffuse polyneuropathy of the four limbs, and the microvascular ischemic changes noted on MRI scan of the brain which are sequelae of the Veteran's hyperlipidemia, hypertension, and smoking.  He stated that the co-morbid conditions have no etiological relationship to the residuals of the remote tonsillectomy and styloidectomy which resulted in the chronic, static right hypoglossal nerve injury/dysfunction.  He further stated that the ENT examiner's intent was to emphasize that these other conditions account for the more recent speech and swallowing difficulties experienced by the Veteran, rather than any worsening of his service-connected condition.  Dr. G.S. stated that the examination report showed that the service-connected condition of the throat and tongue was unchanged, there were no new findings, and the condition had been static for several years, as documented by the multiple VA examinations.  

A December 2010 VA primary care note reflects that the Veteran complained of a one-month history of constant pain and tightness in the right side of his neck, worse with neck movements, sometimes worse with swallowing.  The physician noted that he had chronic speech problems presumed to be due to previous hyoidectomy, and that the Veteran had attended only one speech therapy session which the Veteran reported did not help.  He denied sore throat and dysphagia.  On examination, the oropharyngeal mucosa was pink and moist with no lesions.  On examination of the neck, there was mild tenderness of the right SCM muscle.  The voice was not hoarse, and there was full oral excursion.  The tongue was midline.  The diagnostic assessment was right neck pain, probably musculoskeletal, and chronic dysphagia/dysarthria, since hyoidectomy in the 1970s.

A January 2011 VA speech pathology note reflects that the Veteran complained of dysarthria, and reported that his pain had decreased.  He reported that he had tried to do his recommended exercises and dysarthria strategies, but nothing had changed in his speech clarity.  He reported that his speech was worse in Spanish than in English, which was confirmed by the examiner.  The speech pathologist said he did not need another follow-up appointment.

On VA compensation and pension examination in June 2011, the Veteran reported voice fatigue as the day goes on, and said he began to slur his words and had a hard time speaking clearly.  He said a speech pathologist had given him some exercises which did not work.  A flexible fiberoptic nasopharyngoscopy showed no specific structural abnormalities.  The vocal cords were clean and mobile, and moved symmetrically.  There is no evidence of any significant vallecular cyst at this time.  The tonsils have been removed.  The examiner indicated that normal laryngeal motion and appearance were seen, and there were no residuals of injury or disease in the pharynx.  The examiner indicated that the examination was normal, and the Veteran's voice seemed normal at this time.  If vocal fatigue was suspected, then a speech pathology consultation might be indicated.  He opined that in his opinion, there was no service-connected disability at this time with his voice as manifested on this examination.

A May 2012 VA speech pathology consultation reflects that the Veteran's speech production was consistent with previous evaluations in May 2006 and January 2011.  The Veteran said his speech was the same.  He complained of pain from behind his right ear coursing down under the jaw line.  On examination of the tongue, tongue protrusion still showed a curved tongue with the tip pointing to the left.  He was able to stabilize his jaw and achieve full lingual elevation.  Range of motion laterally was functional.  He was able to trill a letter "r".  Didokokinetics for rapid repetition of the word "bubblegum" were within normal limits.  The examiner indicated that speech production was unchanged from the previous examination.  He spoke with limited mouth movement, limiting shaping of consonant sounds, and reduced open-mouth production.  He was physically able to demonstrate all of these movements.  The examiner reiterated that his diction and intelligibility to others would improve if he made a better effort to use the suggested strategies and speech techniques.  The clinical impression was functional tongue movement for speech, including a trilled "r" in Spanish.  A May 2012 report of contact reflects that the speech examiner indicated that the May 2012 examination revealed no diagnosis related to the Veteran's speech, swallowing or larynx/pharynx.

The Board acknowledges the Veteran's testimony regarding worsening speech difficulties and associated problems such as spasm and pain.  Evidence of record, however, shows that most of the worsening symptoms are the result of comorbid conditions and not related to the static nerve injury.  Both the use of manifestations not resulting from service-connected disease or injury and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259 (1994).

Considering the service-connected residuals of a vallecular growth on the right side of the throat with tonsillectomy and right styloidectomy (right throat disability) under Diagnostic Code 6516, the Board finds that a higher 30 percent rating is not warranted under this code as there is no evidence of hoarseness with thickening or nodules of cords, polyps, submucous infiltration or pre-malignant changes on biopsy.  As noted above, in 2005, indirect laryngoscopy was normal, as was the nasopharynx.  A June 2011 flexible fiberoptic nasopharyngoscopy also showed no specific structural abnormalities.  The vocal cords were clean and mobile, and moved symmetrically.  Further, normal laryngeal motion and appearance were seen, and there were no residuals of injury or disease in the pharynx.  The June 2011 examiner indicated that the examination was normal, and the Veteran's voice seemed normal at this time.  In fact, the Board notes that the medical evidence does not even show any inflammation of the cords or mucous membrane, as required for a 10 percent rating under this Diagnostic Code.  Hence, a higher rating in excess of 10 percent is not warranted for service-connected residuals of a vallecular growth on the right side of the throat with tonsillectomy and right styloidectomy.  38 C.F.R. § 4.97, Diagnostic Code 6516.

Considering the separate disability of paralysis of the twelfth (hypoglossal) cranial nerve under Diagnostic Code 8212, and with consideration of the benefit-of-the doubt rule, the Board finds that the overall disability picture more nearly approximates moderate incomplete paralysis of the twelfth cranial nerve.  Intermittent slurred speech has been noted by examiners since 2003, and he has been consistently diagnosed with dysphagia/dysarthria by his VA primary care physician, although this physician has also related this problem to prior surgical removal of the hyoid bone (a bone in the throat) in the 1970s, based on the Veteran's reported history.  In fact, the STRs clearly demonstrate that he did not undergo such a surgery; rather, he underwent a tonsillectomy and right styloidectomy (removal of the styloid process, part of the skull).  Neurology examiners have diagnosed chronic right hypoglossal nerve dysfunction, noting a tongue deviation when it is extended.  Eagle syndrome has also been suggested.  After a consideration of all of the evidence of record, the Board finds that throughout the rating period on appeal, the overall disability picture more nearly approximates moderate incomplete paralysis of the twelfth cranial nerve, and thus a higher 10 percent rating is warranted for paralysis of the twelfth (hypoglossal) cranial nerve.  38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8212.  As the disability picture does not more nearly approximate severe incomplete paralysis of the twelfth cranial nerve (or complete paralysis), an even higher rating is not warranted under Diagnostic Code 8212.  Again, speech was described as normal on VA examination in June 2011, and the May 2012 speech examiner indicated that there was functional tongue movement for speech, including a trilled "r" in Spanish.  

In making this determination, the Board notes that although the Veteran has a speech impediment (dysarthria), it is intermittent, and his speech has been characterized as functional.  Additionally, speech therapy was recommended and it was noted that the potential for rehabilitation was good if the Veteran regularly performed the recommended speech exercises and techniques.  The June 2011 VA examiner opined that there was no service-connected disability at this time with the Veteran's voice.

Regarding the claim for increase decided herein, the Board has reviewed the evidence of record and does not find any basis for assigning staged ratings.  See Hart, supra. 

As the evidence does not show that the Veteran has had a laryngectomy, Diagnostic Code 6518 is not for application.  As the evidence does not show that the Veteran has aphonia (inability to speak), Diagnostic Code 6519 is not for application.  As the evidence does not show that the Veteran has stenosis of the larynx, Diagnostic Code 6520 is not for application.  As the evidence does not show that the Veteran has injury to the pharynx, Diagnostic Code 6521 is not for application.  Hence, a higher rating is not warranted under these codes.  There are no other relevant diagnostic codes.  

The Federal Circuit Court has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481   (Fed. Cir. 1997).  The Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden, at 1481, cert. denied, 523 U.S. 1046   (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Board is vested with this responsibility.  See Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

The Board is mindful of the Veteran's lay assertions regarding the severity of his throat disability and of his competency to comment on symptoms.  38 C.F.R. § 3.159(a)(2).  But the Board must consider his lay assertions along with the other relevant evidence in the file, including the medical evidence as reflected in the results of his objective examinations and medical records.  And for the reasons and bases discussed, this other evidence shows his throat disability and his incomplete paralysis of the twelfth (hypoglossal) cranial nerve are each no more than 10-percent disabling versus the impairment contemplated by the higher ratings under the relevant rating criteria.  In reaching this conclusion, the Board has considered and applied the benefit-of-the-doubt doctrine, granting a higher 10 percent rating for service-connected paralysis of the twelfth (hypoglossal) cranial nerve.

Consideration also has been given to whether the schedular evaluation is inadequate, thus requiring referral of this claim to the Under Secretary for Benefits or to the Director of Compensation and Pension Service for consideration of an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to this service-connected disability.  38 C.F.R. § 3.321(b)(1) (2011); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).

In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16. 

When those two elements are met, the claim must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2011); Thun, 22 Vet. App. at 116. 

The schedular evaluation in this case is not inadequate.  An evaluation in excess of 10 percent is provided for certain manifestations of laryngitis, and an evaluation in excess of 10 percent is provided for higher levels of paralysis of the 12th cranial nerve, but the evidence reflects that those manifestations are not present in this case.  The Veteran's throat symptoms as demonstrated in the medical evidence are contemplated in the rating criteria.  Hence, the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  

The Court has recently held that a request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation. There must be cogent evidence of unemployability in the record. See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  In this case, the Veteran is not shown to be unemployable due to the rating issues herein considered, and the Board accordingly finds a claim for TDIU is not raised by the issues on appeal.

 Finally, when considering entitlement to increased evaluation the Board must consider whether he may be entitled to special monthly compensation (SMC) at the housebound rate.  Akles v. Derwinski, 1 Vet. App. 118, 121 (1991); Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242 (2011).

Entitlement to SMC at the "housebound" rate is shown when a veteran is actually housebound, or if the veteran has a single service-connected disability rated at 100 percent and additional service-connected disabilities resulting in a combined evaluation of 60 percent or more.  38 U.S.C.A. § 1114(s).  In this case neither of these criteria applies, and the Board accordingly finds entitlement to SMC at the housebound rate is not shown.


ORDER

Entitlement to an evaluation greater than 10 percent for residuals of a vallecular growth, right side of throat, with tonsillectomy and right styloidectomy is denied. 

Entitlement to a higher 10 percent evaluation for incomplete paralysis of the 12th (hypoglossal) cranial nerve, associated with the service-connected throat disability, is granted, subject to the laws and regulations governing the disbursement of monetary benefits. 

REMAND

The Veteran's claim for service connection for degenerative joint disease of the right shoulder, including as secondary to a left shoulder disability, requires further development before being decided.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Although the Board regrets the additional delay that inevitably will result as a consequence of this remand, this additional development of his claims is necessary to ensure that there is a complete record upon which to adjudicate this claim and to afford him every possible consideration.

Service connection is permissible on a direct basis for disability that was incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible on an alternative secondary basis if it is shown the claimed condition is proximately due, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

This appeal was remanded in January 2010 partly for the RO/AMC to send the Veteran appropriate notice regarding the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. §§ 3.159, 3.310.  The case was also remanded for a VA examination as to the etiology of the current right shoulder disability.

A review of the file reflects that the AMC sent an adequate notice letter to the Veteran in January 2010, and a VA examination was conducted in January 2011, however, as discussed below, the Board finds that this examination was inadequate.  When any action required by a remand is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

Although the January 2011 VA compensation examiner gave an opinion as to whether the current right shoulder disability was incurred in service or was caused by the service-connected left shoulder disability, concluding it was not, the examiner did not also comment on whether any current right shoulder disability alternatively was aggravated by the service-connected left shoulder disability.  The Board therefore finds that this medical nexus opinion is inadequate for rating purposes, in turn necessitating additional medical comment on this determinative issue of aggravation.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); McQueen v. West, 13 Vet. App. 237 (1999); and Velez v. West, 11 Vet. App. 148, 158 (1998) (all indicating that supporting medical nexus evidence generally is needed to associate a claimed condition with a service-connected disability).  See, too, Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  And see Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (VA's duty to assist includes providing an adequate examination when such an examination is indicated, and a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion in relation to other relevant evidence).

Moreover, additional pertinent evidence including VA treatment records has been associated with the file since the last supplemental statement of the case was issued regarding this claim in March 2011.  See, e.g., a May 2011 letter from the Veteran's VA primary care physician.  After the requested development has been completed, another supplemental statement of the case should be issued with consideration of all of the additional evidence received since the March 2011 supplemental statement of the case.  38 C.F.R. §§ 19.31, 19.37.

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to an appropriate VA examiner to obtain a medical nexus opinion as to the etiology of the current right shoulder disability.

The claims file, including a complete copy of this remand (and any additional evidence obtained on remand), must be made available to and reviewed by the examiner for the pertinent medical and other history.  The examiner should specifically respond to the following question:

What is the likelihood (very likely, as likely as not, or unlikely) the Veteran's already service-connected left shoulder disability caused or is aggravating any current right shoulder disability?  The January 2011 VA compensation examiner only indicated the service-connected left shoulder disability did not cause the right shoulder disability, without also commenting on the alternative possibility of aggravation.  So comment is needed concerning this other possibility, as well.

The term "as likely as not" means at least 50 percent probability.  It does not, however, mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Aggravation is defined for legal purposes as a chronic or permanent worsening of the underlying condition beyond its natural progression versus just a temporary or intermittent flare-up of symptoms.  

The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file. 

2.  Then, in light of all additional evidence received since the last supplemental statement of the case in March 2011, readjudicate this claim for service connection for a right shoulder disability.  Consider all potential bases of entitlement - direct, presumptive, and secondary.  If this claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) concerning the continued denial of this claim and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

______________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


